United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1368
Issued: April 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 22, 2016 appellant filed a timely appeal from a June 9, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The record includes additional evidence received after OWCP issued its June 9, 2016 decision. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision. Therefore,
this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 4, 2016 appellant, then a 54-year-old sales and services associate, filed an
occupational disease claim (Form CA-2) for a left thumb condition that she attributed to
repetitive motion in her duties of federal employment. She indicated that she first became aware
of her condition on March 28, 2016.
By letter dated April 18, 2016, OWCP advised appellant that it required additional factual
and medical evidence to determine whether she was eligible for FECA benefits. It noted it had
not received any other documentation with appellant’s claim form. In a separate questionnaire,
OWCP asked appellant to provide a detailed description of the employment-related activities she
believed contributed to her condition, as well as to provide information regarding the frequency
and duration of the activities. It afforded appellant at least 30 days to submit the requested
information.
An April 12, 2016 duty status report (Form CA-17) included a diagnosis of left trigger
thumb. The date of injury was March 16, 2016, and the reported history of injury was “Fell on
outstretched hand” and “repetitive gripping.” The healthcare provider’s signature was illegible.
No additional factual or medical evidence was received within the allotted 30-day time
frame.
By decision dated June 9, 2016, OWCP denied appellant’s claim because “the evidence
[did] not support that the injury and/or events occurred.”
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his/her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue.
See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

2

occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.4
ANALYSIS
In the instant case, OWCP denied appellant’s claim because she failed to identify
employment factors alleged to have caused or contributed to her claimed left thumb condition.
On her April 4, 2016 Form CA-2 appellant indicated her injury was due to “repetitive
movement.” However, she did not identify any particular employment duties that required
repetitive hand/wrist/thumb movements. On April 18, 2016 OWCP informed appellant of the
deficiencies in her claim and specifically requested that she provide a detailed description of the
employment-related activities or incidents she believed contributed to her claimed left thumb
condition. The only evidence received was an April 12, 2016 duty status report which suggested
a fall. As noted, appellant’s burden of proof includes submission of a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition.5 Under the circumstances, her mere notation of
“repetitive movement” on the Form CA-2 and the contrary evidence of the Form CA-17 will not
suffice. Accordingly, OWCP properly denied appellant’s occupational disease claim.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish an
injury in the performance of duty on or about March 28, 2016.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. § 10.605 through 10.607.

4

Victor J. Woodhams, id.

5

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

